Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
This Securities Purchase Agreement (this “Agreement”) is dated as of March 30,
2018, by and among Porter Bancorp, Inc., a Kentucky corporation (the “Company”),
and the purchaser identified on the signature pages hereto (including its
successors and assigns, the “Purchaser”).
RECITALS
A.    The Company and Purchaser are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the “Securities Act”), and Rule
506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act.
B.    Purchaser wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, (i) 150,000common shares, no par
value, (the ”Common Shares”); and (ii) 1,000,000 shares of non-voting,
mandatorily convertible common shares, no par value of the Company (the
“Non-Voting Common Shares” and collectively with the Common Shares, the “Common
Stock”). The shares of Common Stock to be purchased by Purchaser pursuant to
this Agreement are collectively referred to as the “Securities”.
C.    Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit “A” (the “Registration
Rights Agreement”), pursuant to which, among other things, the Company will
agree to provide certain registration rights with respect to the Securities
under the Securities Act and the rules and regulations promulgated thereunder
and applicable state securities laws.
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser hereby
agree as follows:
ARTICLE I
DEFINITIONS
Definitions. In addition to the terms defined elsewhere in this Agreement, for
all purposes of this Agreement, the following terms shall have the meanings
indicated in this Article I:
“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against the Company, any
Subsidiary or any of their respective properties or any officer, director or
employee of the Company or any Subsidiary acting in his or her capacity as an
officer, director or employee before or by any federal, state, county, local or
foreign court, arbitrator, governmental or administrative agency, regulatory
authority, stock market, stock exchange or trading facility.
1

--------------------------------------------------------------------------------

“Acquisition Proposal” means a written offer or proposal involving the Company
or any of its Subsidiaries with respect to: (i) any merger, reorganization,
consolidation, share exchange, share issuance, recapitalization, business
combination, liquidation, dissolution or other similar transaction involving any
sale, issuance, lease, exchange, mortgage, pledge, transfer or other disposition
of, all or a material portion of the assets or equity securities or deposits of,
the Company or the Bank, in a single transaction or series of related
transactions unless upon consummation of such transaction(s), the Persons who
were shareholders of the Company prior to the consummation thereof own,
immediately upon consummation thereof, a majority of the outstanding voting
securities of the Company or the Affiliate controlling the acquiring or
surviving entity in such transaction(s); (ii) any tender offer or exchange offer
for all or a material portion of the outstanding shares of capital stock of the
Company or the Bank; or (iii) any public announcement of a proposal, plan or
intention to do any of the foregoing or any agreement to engage in any of the
foregoing.
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act. With respect to Purchaser,
any investment fund or managed account that is managed on a discretionary basis
by the same investment manager as Purchaser will be deemed to be an Affiliate of
Purchaser.
“Agency” has the meaning set forth in Section 3.1(oo).
“Agreement” shall have the meaning ascribed to such term in the Preamble.
“Articles of Incorporation” means the Articles of Incorporation of the Company
and all amendments thereto (including amendments authorizing series of preferred
shares), as the same may be amended from time to time.
“Bank” means the Company’s wholly owned subsidiary, Limestone Bank, a Kentucky
banking corporation.
“Bank Board” has the meaning set forth in Section 4.19(h).
“Bank Board Observer” has the meaning set forth in Section 4.19(h).
“Bank Board Representative” has the meaning set forth in Section 4.19(h).
“BHC Act” means the Bank Holding Company Act of 1956, as amended.
“BHC Act Control” has the meaning set forth in Section 3.1(yy).
“Blue Sky” has the meaning set forth in Section 4.4.
“Board Observer” has the meaning set forth in Section 4.19(d).
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.
“Buy-In” has the meaning set forth in Section 4.1(e).
2

--------------------------------------------------------------------------------

“Buy-In Price” has the meaning set forth in Section 4.1(e).
 “Closing” means the initial closing of the purchase and sale of the Securities
pursuant to this Agreement.
“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied, or
such other date as the parties may mutually agree.
“Code” has the meaning set forth in Section 3.1(qq).
“Commission” has the meaning set forth in the Recitals.
“Common Shares” has the meaning set forth in the Recitals, and also includes any
securities into which the Common Shares may hereafter be reclassified or
changed.
“Company” shall have the meaning ascribed to such term in the Preamble.
“Company Counsel” means Wyatt, Tarrant & Combs, LLP.
“Company Deliverables” has the meaning set forth in Section 2.2(a).
“Company Reports” has the meaning set forth in Section 3.1(kk).
“Company’s Knowledge” means with respect to any statement made to the knowledge
of the Company, that the statement is based upon the actual knowledge of the
executive officers of the Company having responsibility for the matter or
matters that are the subject of the statement after reasonable investigation.
“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Covered Persons” has the meaning set forth in Section 3.1(xx).
“Deadline Date” has the meaning set forth in Section 4.1(e).
“Designated Board Member” has the meaning set forth in Section 4.19(a).
“DFI” means the Kentucky Department of Financial Institutions.
“Disclosure Materials” has the meaning set forth in Section 3.1(h).
“Disqualification Events” has the meaning set forth in Section 3.1(xx).
“DTC” means The Depository Trust Company.
3

--------------------------------------------------------------------------------

“Effective Date” means the date on which the initial Registration Statement
required by the terms hereof is first declared effective by the Commission.
“Environmental Laws” has the meaning set forth in Section 3.1(1).
“ERISA” has the meaning set forth in Section 3.1(qq).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
“FDIC” means the Federal Deposit Insurance Corporation.
“Federal Reserve” has the meaning set forth in Section 3.1(kk).
“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.
“Indemnified Person” has the meaning set forth in Section 4.8(b).
“Insurer” has the meaning set forth in Section 3.1(oo).
“Intellectual Property” has the meaning set forth in Section 3.1(r).
“Kentucky Courts” means the state and federal courts sitting in the Commonwealth
of Kentucky.
“Kentucky Secretary” has the meaning set forth in the Recitals.
“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.
“Loan Investor” has the meaning set forth in Section 3.1(pp).
“Material Adverse Effect” means, with respect to the Company, any change,
circumstance or effect, individually or in the aggregate, that (i) is, or is
reasonably expected to be materially adverse to the business, results of
operations, prospects, or condition (financial or otherwise), of the Company and
its Subsidiaries taken as a whole, or (ii) could materially impair the ability
of the Company to perform its obligations under this Agreement or to consummate
the Closing; provided, however, in determining whether a Material Adverse Effect
has occurred, there shall be excluded any effect to the extent resulting from
the following: (A) changes, after the date hereof, in generally accepted
accounting principles or regulatory accounting requirements applicable to
financial institutions generally, except to the extent such change
disproportionately adversely affects the Company and its Subsidiaries, taken as
a whole, (B) changes, after the date hereof, in laws of general applicability or
interpretations thereof by courts or governmental authorities, (C) actions or
omissions by any party taken with the prior written permission of the other
party or upon the recommendation of the other party or required under this
Agreement, or (D) changes, after the date hereof, in global or national or
regional political conditions (including the outbreak of war or acts of
terrorism) or in general or regional economic or market conditions affecting
financial institutions or their holding companies generally except to the extent
that any such changes in general or regional economic or market conditions have
a disproportionate adverse effect on such party.
4

--------------------------------------------------------------------------------

“Material Contract” means any contract of the Company that was filed as an
exhibit to the SEC Reports on file as of the date of this Agreement pursuant to
Item 601 of Regulation S-K.
“Material Permits” has the meaning set forth in Section 3.1(p).
“Money Laundering Laws” has the meaning set forth in Section 3.1(4
“New Security” has the meaning set forth in Section 4.15(a).
“Non-Public Information” has the meaning set forth in Section 4.6.
“Non-Voting Common Shares” has the meaning set forth in the Recitals.
“Observer” has the meaning set forth in Section 4.19.
“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.
“Offering” has the meaning set forth in Section 4.15(b).
“Outside Date” means the thirtieth day following the date of this Agreement;
provided that if such day is not a Business Day, the first day following such
day that is a Business Day.
“Pension Plan” has the meaning set forth in Section 3.1(qq).
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
 “Press Release” has the meaning set forth in Section 4.6.
“Principal Trading Market” means the Trading Market on which the common shares
of the Company are primarily listed on and quoted for trading, which, as of the
date of this Agreement and the Closing Date, shall be the Nasdaq Capital Market.
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement or any other amendments and supplements to such
prospectus, including without limitation any preliminary prospectus, any
pre-effective or post-effective amendment and all material incorporated by
reference in any prospectus.
5

--------------------------------------------------------------------------------

“Purchase Price” means $13.00 per Common Share and per Non-Voting Common Share.
“Purchaser” shall have the meaning ascribed to such terms in the Preamble.
“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).
“Purchaser Party” has the meaning set forth in Section 4.8(a).
“Registration Rights Agreement” has the meaning set forth in the Recitals.
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchaser of the Registrable Securities (as defined in the Registration Rights
Agreement).
“Regulation D” has the meaning set forth in the Recitals.
“Regulatory Agreement” has the meaning set forth in Section 3.1(nn).
“Required Approvals” has the meaning set forth in Section 3.1(e).
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
“SEC Reports” has the meaning set forth in Section 3.1(h).
“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(iv).
“Securities” has the meaning set forth in the Recitals.
“Securities Act” means the Securities Act of 1933, as amended.
“Shareholder Litigation” has the meaning set forth in Section 4.21.
“Shareholder Proposal” has the meaning set forth in Section 4.11.
“Significant Subsidiaries” has the meaning set forth in Section 3.1(b).
“Solicitor” has the meaning set forth in Section 3.1(xx).
“Stock Certificates” has the meaning set forth in Section 2.2(a)(ii).
“Subscription Amount” means the aggregate amount to be paid for the Securities
purchased hereunder as indicated on Purchaser’s signature page to this Agreement
next to the heading “Aggregate Purchase Price (Subscription Amount)”.
6

--------------------------------------------------------------------------------

“Subsidiary” means any entity in which the Company, directly or indirectly, owns
sufficient capital stock or holds a sufficient equity or similar interest such
that it is consolidated with the Company in the financial statements of the
Company.
“Trading Day” means (i) a day on which the Common Shares are listed or quoted
and traded on its Principal Trading Market (other than the OTC Bulletin Board),
or (ii) if the Common Shares are not listed on a Trading Market (other than the
OTC Bulletin Board), a day on which the Common Shares are traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Shares are not quoted on any Trading Market, a day on which the Common
Shares is quoted in the over-the-counter market as reported in the “pink sheets”
by Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided , that in the event that the Common
Shares are not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.
“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex,
the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq Capital
Market or the OTC Bulletin Board on which the Common Shares are listed or quoted
for trading on the date in question.
“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Registration Rights Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.
“Transfer Agent” means American Stock Transfer & Trust Company or any successor
transfer agent for the Company.
“VCOC Letter Agreement” means a letter agreement in substantially the form
attached hereto as Exhibit E, dated as of the Closing Date, between the Company
and Purchaser.
ARTICLE II
PURCHASE AND SALE
2.1            Closing.
(a)        Purchase of Securities. Subject to the terms and conditions set forth
in this Agreement, at the Closing the Company shall issue and sell to Purchaser,
and Purchaser shall purchase from the Company, the number of Common Shares and
Non-Voting Common Shares set forth below Purchaser’s name on the signature page
of this Agreement.
(b)        Closing. The Closing of the purchase and sale of the Securities shall
take place at the offices of the Company, 2500 Eastpoint Parkway, Louisville, KY
40223, on the Closing Date or at such other locations or remotely by facsimile
transmission or other electronic means as the parties may mutually agree and
shall occur no later than the fifth Business Day following the date on which the
conditions to closing set forth in Article V are satisfied (other than those
conditions that by their nature are to be satisfied at Closing but subject to
the fulfillment or waiver of those conditions).
7

--------------------------------------------------------------------------------

(c)        Delivery and Payment. At the Closing, the Company shall deliver to
Purchaser a certificate or certificates for Common Shares and Non-Voting Common
Shares in such reasonable denominations as the Purchaser may have designated in
writing not less than three days before the Closing, and registered in the name
of the Purchaser (or its designee or nominee), representing the Securities the
Purchaser is acquiring in the transaction. At the Closing, the Purchaser shall
deliver the purchase price of its Subscription Amount in immediately available
funds by wire transfer to:
 
ABA Routing Number:
ABA 083903894
 
 
Beneficiary:
Porter Bancorp, Inc.
 
 
Acct #: 170037790
 
 
Attn:
Phil Barnhouse
 


2.2            Closing Deliveries
(a)        On or prior to the Closing, the Company shall issue, deliver or cause
to be delivered to Purchaser the following (the “Company Deliverables”):
(i)
this Agreement, duly executed by the Company;
 

(ii)
one or more stock certificates (if physical certificates are required by the
Purchaser to be held immediately prior to Closing; if not, then facsimile or
“.pdf” copies of such certificates shall suffice for purposes of Closing with
the original stock certificates to be delivered within three Business Days of
the Closing Date) registered in the name of Purchaser or as otherwise set forth
on the Investor Questionnaire included as Exhibit “B”, hereto, (the “Stock
Certificates”) (or, if the Company and Purchaser agree, the Company shall cause
to be made a book-entry record through the facilities of DTC representing the
Common Shares and Non-Voting Common Shares registered in the name of Purchaser
or as otherwise set forth on the Investor Questionnaire);
 

(iii)
a legal opinion of Company Counsel, dated as of the Closing Date and in the form
attached hereto as Exhibit “C”, executed by such counsel and addressed to the
Purchaser; and
 

(iv)
a certificate of the Secretary of the Company, in the form attached hereto as
Exhibit “D” (the “Secretary’s Certificate”), dated as of the Closing Date, (a)
certifying the resolutions adopted by the Board of Directors of the Company or a
duly authorized committee thereof approving the transactions contemplated by
this Agreement and the other Transaction Documents and the issuance of the
Securities, (b) certifying the current versions of the articles of
incorporation, as amended, and by-laws, as amended, of the Company and (c)
certifying as to the signatures and authority of persons signing the Transaction
Documents and related documents on behalf of the Company;
 

 
8

--------------------------------------------------------------------------------

(v)
the Compliance Certificate referred to in Section 5.1(g); and
 

(vi)
a certificate evidencing the good standing of each of the Company and Limestone
Bank in its respective jurisdiction of formation issued by the Secretary of
State (or comparable office) of such jurisdiction, as of a date within five (5)
business days of the Closing Date.
 

(b) On or prior to the Closing, Purchaser shall deliver or cause to be delivered
to the Company the following (the “Purchaser Deliverables”):
(i)
this Agreement, duly executed by Purchaser; and
 

(ii)
the Subscription Amount, in U.S. dollars and in immediately available funds, in
the amount indicated below Purchaser’s name on the applicable signature page
hereto under the heading “Aggregate Purchase Price (Subscription Amount)” by
wire transfer in accordance with the Company’s written instructions.
 


ARTICLE III
REPRESENTATIONS AND WARRANTIES
3.1            Representations and Warranties of the Company. The Company hereby
represents and warrants as of the date hereof and the Closing Date (except for
the representations and warranties that speak as of a specific date, which shall
be made as of such date), to the Purchaser that:
(a)        Subsidiaries. The Company has no direct or indirect Subsidiaries
other than those listed in Schedule 3.1(a) hereto. Except as disclosed in
Schedule 3.1(a) hereto, the Company owns, directly or indirectly, all of the
capital stock or comparable equity interests of each Subsidiary free and clear
of any and all Liens, and all the issued and outstanding shares of capital stock
or comparable equity interest of each Subsidiary are validly issued and are
fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.
(b)        Organization and Qualification. The Company and each of its
“Significant Subsidiaries” (as defined in Rule 1-02 of Regulation S-X) is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own or lease and use
its properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Significant Subsidiary is in violation of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. The Company and each of its
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not have a Material Adverse Effect. The Company is duly
registered as a bank holding company under the BHC Act. The Bank’s deposit
accounts are insured up to applicable limits by the Federal Deposit Insurance
Corporation, and all premiums and assessments required to be paid in connection
therewith have been paid when due. The Company and each Significant Subsidiary
has conducted its business in compliance with all applicable federal, state and
foreign laws, orders, judgments, decrees, rules, regulations and applicable
stock exchange requirements, including all laws and regulations restricting
activities of bank holding companies and banking organizations, except for any
noncompliance that, individually or in the aggregate, has not had and would not
be reasonably expected to have a Material Adverse Effect.
9

--------------------------------------------------------------------------------

(c)        Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder, including,
without limitation, to issue the Securities in accordance with the terms hereof.
The Company’s execution and delivery of each of the Transaction Documents to
which it is a party and the consummation by it of the transactions contemplated
hereby and thereby (including, but not limited to, the sale and delivery of the
Securities) have been duly authorized by all necessary corporate action on the
part of the Company, and no further corporate action is required by the Company,
its Board of Directors or its shareholders in connection therewith. Each of the
Transaction Documents to which it is a party has been (or upon delivery will
have been) duly executed by the Company and is, or when delivered in accordance
with the terms hereof, will constitute the legal, valid and binding obligation
of the Company enforceable against the Company in accordance with its terms,
except (i) as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law. Except for Material Contracts,
there are no shareholder agreements, voting agreements, or other similar
arrangements with respect to the Company’s capital stock to which the Company is
a party or, to the Company’s Knowledge, between or among any of the Company’s
shareholders.
(d)        No Conflicts. The execution, delivery and performance by the Company
of the Transaction Documents to which it is a party and the consummation by the
Company of the transactions contemplated hereby or thereby (including, without
limitation, the issuance and delivery of the Securities) do not and will not (i)
conflict with or violate any provisions of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or otherwise result in a
violation of the organizational documents of the Company or any Subsidiary, (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would result in a default) under, result in the creation of any
Lien upon any of the properties or assets of the Company or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any Material Contract, or (iii) subject to
the Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations and the rules and regulations,
assuming the correctness of the representations and warranties made by the
Purchaser herein, of any self-regulatory organization to which the Company or
its securities are subject, including all applicable Trading Markets), or by
which any property or asset of the Company is bound or affected.
10

--------------------------------------------------------------------------------

(e)        Filings, Consents and Approvals. Neither the Company nor any of its
Subsidiaries is required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents (including, without limitation, the issuance of the
Securities) other than (i) the filing with the Commission of one or more
Registration Statements in accordance with the requirements set forth herein,
(ii) filings required by applicable state securities laws, (iii) the filing of a
Notice of Sale of Securities on Form D with the Commission under Regulation D of
the Securities Act, (iv) the filing of any requisite notices and/or
application(s) to the Principal Trading Market for the issuance and sale of the
Common Shares and the listing of the Common Shares for trading or quotation, as
the case may be, thereon in the time and manner required thereby, (v) the
filings required in accordance with Section 4.6 of this Agreement, and (vi)
those that have been made or obtained prior to the date of this Agreement
(collectively, the “Required Approvals “).
(f)        Issuance of the Shares. The issuance of the Securities has been duly
authorized. The Common Shares and Non-Voting Common Shares, when issued and paid
for in accordance with the terms of the Transaction Documents, will be duly and
validly issued, fully paid and non-assessable and free and clear of all Liens,
other than restrictions on transfer provided for in the Transaction Documents,
the Articles of Incorporation or imposed by applicable securities laws, and
shall not be subject to preemptive or similar rights. Assuming the accuracy of
the representations and warranties of the Purchaser in this Agreement, the
Securities will be issued in compliance with all applicable federal and state
securities laws.
(g)        Capitalization. The number of shares and type of all authorized,
issued and outstanding capital stock, options and other securities of the
Company (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Company) is set forth in
Schedule 3.1(g). All of the outstanding shares of capital stock of the Company
are duly authorized, validly issued, fully paid and non-assessable, have been
issued in compliance in all material respects with all applicable federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase any capital stock of the Company. Except as set forth in Schedule
3.1(g): (i) no shares of the Company’s outstanding capital stock are subject to
preemptive rights or any other similar rights; (ii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company, or
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to issue additional shares of capital stock of the Company
or options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company,
other than those issued or granted pursuant to Material Contracts or equity or
incentive plans or arrangements described in the SEC Reports as of the date of
this Agreement; (iii) there are no material outstanding debt securities, notes,
credit agreements, credit facilities or other agreements, documents or
instruments evidencing indebtedness of the Company or by which the Company is
bound; (iv) except for registration obligations set forth herein, there are no
agreements or arrangements under which the Company is obligated to register the
sale of any of its securities under the Securities Act; (v) there are no
outstanding securities or instruments of the Company that contain any redemption
or similar provisions, and there are no contracts, commitments, understandings
or arrangements by which the Company is or may become bound to redeem a security
of the Company; (vi) the Company does not have any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement; and (vii)
the Company has no liabilities or obligations required to be disclosed in the
SEC Reports but not so disclosed in the SEC Reports as of the date of this
Agreement, which, individually or in the aggregate, will have or would
reasonably be expected to have a Material Adverse Effect. There are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance of the Securities.
11

--------------------------------------------------------------------------------

(h)        SEC Reports; Disclosure Materials. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
since December 31, 2015 (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports” and together with this Agreement and the Schedules
to this Agreement, the “Disclosure Materials”), on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
filing dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.
(i)        Financial Statements. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with GAAP applied on a consistent basis during
the periods involved, except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the balance sheet of the Company and its consolidated
subsidiaries taken as a whole as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments, which would not be
material, either individually or in the aggregate.
(j)        Tax Matters. The Company (i) has prepared and filed all foreign,
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject, (ii) has paid all taxes and
other governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith, with respect to which adequate reserves have been
set aside on the books of the Company and (iii) has set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply,
except where the failure to take such action would not have or reasonably be
expected to have a Material Adverse Effect.
12

--------------------------------------------------------------------------------

(k)        Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports filed prior to the date of this
Agreement, except as disclosed in subsequent SEC Reports filed prior to the date
of this Agreement, the businesses of the Company and its Significant
Subsidiaries have been conducted only in the ordinary course, in substantially
the same manner as theretofore conducted, and there has not occurred since
December 31, 2017, any event that has had a Material Adverse Effect.
(l)        Environmental Matters. Neither the Company nor any of its
Subsidiaries (i) is in violation of any statute, rule, regulation, decision or
order of any governmental agency or body or any court, domestic or foreign,
relating to the use, disposal or release of hazardous or toxic substances or
relating to the protection or restoration of the environment or human exposure
to hazardous or toxic substances (collectively, “Environmental Laws”), (ii) owns
or operates any real property contaminated with any substance that is in
violation of any Environmental Laws, (iii) is liable for any off-site disposal
or contamination pursuant to any Environmental Laws, or (iv) is subject to any
claim relating to any Environmental Laws; in each case, which violation,
contamination, liability or claim has had or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; and, to the
Company’s Knowledge, there is no pending or threatened investigation that might
lead to such a claim.
(m)        Litigation. There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Securities or (ii) except as disclosed in the SEC Reports as of
the date of this Agreement, is reasonably likely to have a Material Adverse
Effect, individually or in the aggregate, if there were an unfavorable decision.
Except as disclosed in the SEC Reports, either the Company nor any Subsidiary,
nor any director or officer thereof, is or has been the subject of any Action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty. Except as disclosed in the SEC
Reports, there has not been, and to the Company’s Knowledge there is not pending
or contemplated, any investigation by the Commission involving the Company or
any current or former director or officer of the Company. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any of its Subsidiaries under the
Exchange Act or the Securities Act.
(n)        Employment Matters. No material labor dispute exists or, to the
Company’s Knowledge, is imminent with respect to any of the employees of the
Company which would have or reasonably be expected to have a Material Adverse
Effect. None of the Company’s employees is a member of a union that relates to
such employee’s relationship with the Company, and neither the Company nor any
of its Subsidiaries is a party to a collective bargaining agreement, and the
Company and each Subsidiary believes that its relationship with its employees is
good. To the Company’s Knowledge, no executive officer is, or is now expected to
be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of a third party, and to the Company’s Knowledge, the
continued employment of each such executive officer does not subject the Company
or any Subsidiary to any liability with respect to any of the foregoing matters.
The Company is in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance would not have or reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.
13

--------------------------------------------------------------------------------

(o)        Compliance. Neither the Company nor any of its Subsidiaries (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any Material Contract (whether or not such default
or violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body having jurisdiction over the Company or its
properties or assets, or (iii) is in violation of, or in receipt of written
notice that it is in violation of, any statute, rule, regulation, policy or
guidelines or order of any governmental authority applicable to the Company or
any of its Subsidiaries, or which would have the effect of revoking or limiting
FDIC deposit insurance, except in each case as would not have or reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
(p)        Regulatory Permits. The Company and each of its Subsidiaries possess
or have applied for all certificates, authorizations and permits issued by the
appropriate federal, state, local or foreign regulatory authorities necessary to
conduct their respective businesses as conducted and as described in the SEC
Reports on file as of the date of this Agreement, except where the failure to
possess such permits, individually or in the aggregate, has not and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (“Material Permits”), and (i) neither the Company nor any of its
Subsidiaries has received any notice in writing of proceedings relating to the
revocation or material adverse modification of any such Material Permits and
(ii) the Company is unaware of any facts or circumstances that would give rise
to the revocation or material adverse modification of any Material Permits.
(q)        Title to Assets. The Company and its Subsidiaries have good and
marketable title to all real property and tangible personal property owned by
them which is material to the business of the Company and its Subsidiaries,
taken as a whole, in each case free and clear of all Liens except such as do not
materially affect the value of such property or do not interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries. Any real property and facilities held under lease by the Company
and any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.
(r)        Patents and Trademarks. The Company and its Subsidiaries own,
possess, license or have other rights to use all foreign and domestic patents,
patent applications, trade and service marks, trade and service mark
registrations, trade names, copyrights, inventions, trade secrets, technology,
Internet domain names, know-how and other intellectual property (collectively,
the “Intellectual Property”) necessary for the conduct of their respective
businesses as now conducted or as proposed to be conducted as disclosed in the
SEC Reports on file as of the date of this Agreement except where the failure to
own, possess, license or have such rights would not have or reasonably be
expected to have a Material Adverse Effect. Except as set forth in the SEC
Reports on file as of the date of this Agreement and except where such
violations or infringements would not have or reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect, (a) there
are no rights of third parties to any such Intellectual Property; (b) there is
no infringement by third parties of any such Intellectual Property; (c) there is
no pending or threatened action, suit, proceeding or claim by others challenging
the Company’s and its Subsidiaries’ rights in or to any such Intellectual
Property; (d) there is no pending or threatened action, suit, proceeding or
claim by others challenging the validity or scope of any such Intellectual
Property; and (e) there is no pending or threatened action, suit, proceeding or
claim by others that the Company and/or any Subsidiary infringes or otherwise
violates any patent, trademark, copyright, trade secret or other proprietary
rights of others.
14

--------------------------------------------------------------------------------

(s)        Insurance. The Company and each of the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as the Company believes to be prudent and customary in the
businesses and locations in which the Company and the Subsidiaries are engaged.
Neither the Company nor any of its Subsidiaries has received any notice of
cancellation of any such insurance, nor, to the Company’s Knowledge, will it or
any Subsidiary be unable to renew their respective existing insurance coverage
as and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
have a Material Adverse Effect.
(t)        Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports on file as of the date of this Agreement and other than the
transactions contemplated by this Agreement and the grant of stock options or
other equity awards that are not individually or in the aggregate material in
amount, none of the officers or directors of the Company and, to the Company’s
Knowledge, none of the employees of the Company, is presently a party to any
transaction with the Company or to a presently contemplated transaction (other
than for services as employees, officers and directors) that would be required
to be disclosed pursuant to Item 404 of Regulation S-K promulgated under the
Securities Act.
(u)        Internal Accounting Controls. The Company and its Subsidiaries
maintain a system of internal controls over financial reporting sufficient to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with GAAP, and has disclosed, based on its most recent evaluation prior to the
date of this Agreement, to the Company’s outside auditors and the audit
committee of the board of directors (i) any significant deficiencies and
material weaknesses in the design or operation of internal control over
financial reporting that are reasonably likely to adversely affect the Company’s
ability to record, process, summarize, and report financial information, and
(ii) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal control over
financial reporting.  To the Company’s Knowledge, there is no reason that its
outside auditors and its principal executive officer and principal financial
officer will not be able to give the certifications and attestations required
pursuant to the rules and regulations adopted pursuant to 12 C.F.R. § 363.2. 
Since December 31, 2017, (x) neither the Company nor any of its Subsidiaries
nor, to the Company’s Knowledge, any director, officer, employee, auditor,
accountant or representative of the Company or any Subsidiary has received or
otherwise had or obtained knowledge of any material complaint, allegation,
assertion or claim, whether written or oral, regarding the accounting or
auditing practices, procedures, methodologies or methods of the Company or any
Subsidiary or their respective internal accounting controls, including any
material complaint, allegation, assertion or claim that the Company or any
Subsidiary has engaged in questionable accounting or auditing practices, and (y)
to the Company’s Knowledge, no attorney representing the Company or any
Subsidiary, whether or not employed by the Company or any Subsidiary, has
reported evidence of a violation of securities laws, breach of fiduciary duty or
similar violation by the Company, any Subsidiary or any of its officers,
directors, employees or agents to the Board or any committee thereof or to any
director or officer of the Company or any Subsidiary.
15

--------------------------------------------------------------------------------

(v)        Sarbanes-Oxley; Disclosure Controls. The Company is in compliance in
all material respects with all of the provisions of the Sarbanes-Oxley Act of
2002 which are applicable to it. Except as disclosed in the SEC Reports on file
as of the date hereof, the Company maintains disclosure controls and procedures
(as such term is defined in Rule 13a 15(e) and 15d-15(e) under the Exchange
Act), and such disclosure controls and procedures are effective.
(w)        Certain Fees. No person or entity will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company. The Company shall indemnify, pay, and hold
Purchaser harmless against, any liability, loss or expense (including, without
limitation, attorneys’ fees and out-of-pocket expenses) arising in connection
with any such right, interest or claim.
(x)        Private Placement. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2 of this Agreement and
the accuracy of the information disclosed in the Investor Questionnaires, no
registration under the Securities Act is required for the offer and sale of the
Securities by the Company to the Purchaser under the Transaction Documents. The
issuance and sale of the Securities hereunder does not contravene the rules and
regulations of the Principal Trading Market.
(y)        Registration Rights. Other than the Purchaser, no Person has any
right to cause the Company to effect the registration under the Securities Act
of any securities of the Company other than those securities which are currently
registered on an effective registration statement on file with the Commission.
(z)        No Integrated Offering. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2, none of the Company,
its Subsidiaries nor, to the Company’s Knowledge, any of its Affiliates or any
Person acting on its behalf has, directly or indirectly, at any time within the
past six months, made any offers or sales of any Company security or solicited
any offers to buy any security under circumstances that would eliminate the
availability of the exemption from registration under Regulation D under the
Securities Act in connection with the offer and sale by the Company of the
Securities as contemplated hereby.
16

--------------------------------------------------------------------------------

(aa)        Listing and Maintenance Requirements. The Company’s common shares
are registered pursuant to Section 12(g) of the Exchange Act, and the Company
has taken no action designed to terminate the registration of the Common Shares
under the Exchange Act nor has the Company received any notification that the
Commission is contemplating terminating such registration. The Company has not,
in the 12 months preceding the date hereof, received written notice from any
Trading Market on which the common shares are listed or quoted to the effect
that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
in all material respects with the listing and maintenance requirements for
continued trading of the common shares on the Principal Trading Market.
(bb)        Investment Company. Neither the Company nor any of its Subsidiaries
is required to be registered as, and is not an Affiliate of, and immediately
following the Closing will not be required to register as, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
(cc)        Questionable Payments. Neither the Company nor any of its
Subsidiaries, nor any directors, officers, nor to the Company’s Knowledge,
employees, agents or other Persons acting at the direction of or on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company: (a) directly or indirectly, used any corporate funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
relating to foreign or domestic political activity; (b) made any direct or
indirect unlawful payments to any foreign or domestic governmental officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds; (c) violated any provision of the Foreign Corrupt Practices Act
of 1977, as amended, or (d) made any other unlawful bribe, rebate, payoff,
influence payment, kickback or other material unlawful payment to any foreign or
domestic government official or employee.
(dd)        Application of Takeover Protections; Rights Agreements. The Company
has not adopted any shareholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Shares or a change in control of
the Company except for the Tax Benefits Preservation Plan dated June 25, 2015
(as amended) and for Article VIII of the Articles of Incorporation. The Company
and its Board of Directors have taken all action necessary to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s articles of incorporation or other
organizational documents or the laws of the jurisdiction of its incorporation or
otherwise which is or could become applicable to Purchaser as a direct
consequence of the Company’s issuance of the Shares and Purchaser’s acquisition
and ownership of the Shares.
(ee)        Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company (or any Subsidiary) and
an unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its Exchange Act filings and is not so disclosed and
would have or reasonably be expected to have a Material Adverse Effect.
17

--------------------------------------------------------------------------------

(ff)        Acknowledgment Regarding Purchaser’s Purchase of Securities. The
Company acknowledges and agrees that the Purchaser is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby. The Company further
acknowledges that Purchaser is not acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by
Purchaser or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated thereby is merely
incidental to the Purchaser’s purchase of the Securities.
(gg)        Absence of Manipulation. The Company has not, and to the Company’s
Knowledge no one acting on its behalf has, taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Securities.
(hh)        OFAC. Neither the Company nor any Subsidiary nor, to the Company’s
Knowledge, any director, officer, agent, employee, Affiliate or Person acting on
behalf of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not knowingly directly or
indirectly use the proceeds of the sale of the Securities, or lend, contribute
or otherwise make available such proceeds to any Subsidiary, joint venture
partner or other Person or entity, towards any sales or operations in Cuba,
Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or for the
purpose of financing the activities of any Person currently subject to any U.S.
sanctions administered by OFAC.
(ii)        Money Laundering Laws. The operations of each of the Company and any
Subsidiary are and have been conducted at all times in compliance in all
material respects with the money laundering statutes of applicable
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
applicable governmental agency (collectively, the “Money Laundering Laws”), and
to the Company’s Knowledge, no action, suit or proceeding by or before any court
or governmental agency, authority or body or any arbitrator involving the
Company and/or any Subsidiary with respect to the Money Laundering Laws is
pending or threatened.
(jj)        No Additional Agreements. The Company does not have any agreement or
understanding with Purchaser with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.
(kk)        Reports, Registrations and Statements. Since January 1, 2016, the
Company and each Subsidiary have filed all material reports, registrations and
statements, together with any required amendments thereto, that it was required
to file with the Board of Governors of the Federal Reserve System (the “Federal
Reserve”), the FDIC, the DFI, and any other applicable federal or state
securities or banking authorities. All such reports and statements filed with
any such regulatory body or authority are collectively referred to herein as the
“Company Reports.” All Company Reports were filed on a timely basis or the
Company or its Subsidiary, as applicable, received a valid extension of such
time of filing and has filed any such Company Reports prior to the expiration of
any such extension.
18

--------------------------------------------------------------------------------



(ll)            As of their respective dates, the Company Reports complied as to
form in all material respects with all the rules and regulations promulgated by
the Federal Reserve, the FDIC, the DFI and any other applicable foreign, federal
or state securities or banking authorities, as the case may be.
(mm)        Adequate Capitalization. As of December 31, 2017, the Company’s
Subsidiary insured depository institution meets or exceeds the standards
necessary to be considered “well capitalized” under the Federal Deposit
Insurance Company’s regulatory framework for prompt corrective action.
(nn)        Agreements with Regulatory Agencies; Compliance with Certain Banking
Regulations. Except as disclosed in Schedule 3.1(nn), neither the Company nor
any Subsidiary is subject to any cease-and-desist or other similar order or
enforcement action issued by, or is a party to any written agreement, consent
agreement or memorandum of understanding with, or is a party to any commitment
letter, or is subject to any capital directive by, or since December 31, 2015,
has adopted any board resolutions at the request of, any governmental entity
that currently restricts in any material respect the conduct of its business or
that in any material manner relates to its capital adequacy, its liquidity and
funding policies and practices, its ability to pay dividends, its credit, risk
management or compliance policies, its internal controls, its management or its
operations or business (each item in this sentence, a “Regulatory Agreement”),
nor has the Company or any Subsidiary been advised since December 31, 2015 by
any governmental entity that it is considering issuing, initiating, ordering, or
requesting any such Regulatory Agreement.
The Company has no knowledge of any facts and circumstances, and has no reason
to believe that any facts or circumstances exist, that would cause any
Subsidiary: (i) to be deemed not to be in satisfactory compliance with the
Community Reinvestment Act and the regulations promulgated thereunder or to be
assigned a Community Reinvestment Act rating by federal or state banking
regulators of lower than “satisfactory”; (ii) to be deemed to be operating in
violation, in any material respect, of the Bank Secrecy Act of 1970 (or
otherwise known as the “Currency and Foreign Transactions Reporting Act”), the
USA Patriot Act (or otherwise known as “Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001”), any order issued with respect to anti-money laundering or U.S. Sanctions
Laws or any other anti-money laundering statute, rule or regulation; (iii) to be
deemed not to be in satisfactory compliance, in any material respect, with the
Home Mortgage Disclosure Act, the Fair Housing Act, the Community Reinvestment
Act, the Equal Credit Opportunity Act, or (iv) to be deemed not to be in
satisfactory compliance, in any material respect, with all applicable privacy of
customer information requirements contained in any federal and state privacy
laws and regulations as well as the provisions of all information security
programs adopted by the Subsidiaries.
19

--------------------------------------------------------------------------------

Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, the Company and each Subsidiary has
properly administered all accounts for which it acts as a fiduciary, including
accounts for which it serves as a trustee, agent, custodian, personal
representative, guardian, conservator or investment advisor, in accordance with
the terms of the governing documents, applicable federal and state law and
regulation and common law. None of the Company, any Subsidiary or any director,
officer or employee of the Company or any Subsidiary has committed any breach of
trust or fiduciary duty with respect to any such fiduciary account that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and, except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect,, the accountings
for each such fiduciary account are true and correct and accurately reflect the
assets of such fiduciary account.
(oo)        No General Solicitation or General Advertising. Neither the Company
nor any person acting on its behalf has engaged or will engage in any form of
general solicitation or general advertising (within the meaning of Regulation D
under the Securities Act) in connection with any offer or sale of the
Securities.
(pp)        Mortgage Banking Business. Except as has not had and would not
reasonably be expected to have a Material Adverse Effect:
(i)
The Company and each of its Subsidiaries has complied with, and all
documentation in connection with the origination, processing, underwriting and
credit approval of any mortgage loan originated, purchased or serviced by the
Company or any of its Subsidiaries satisfied, (A) all applicable federal, state
and local laws, rules and regulations with respect to the origination, insuring,
purchase, sale, pooling, servicing, subservicing, or filing of claims in
connection with mortgage loans, including all laws relating to real estate
settlement procedures, consumer credit protection, truth in lending laws, usury
limitations, fair housing, transfers of servicing, collection practices, equal
credit opportunity and adjustable rate mortgages, (B) the responsibilities and
obligations relating to mortgage loans set forth in any agreement between the
Company or any of its Subsidiaries and any Agency, Loan Investor or Insurer, (C)
the applicable rules, regulations, guidelines, handbooks and other requirements
of any Agency, Loan Investor or Insurer and (D) the terms and provisions of any
mortgage or other collateral documents and other loan documents with respect to
each mortgage loan; and
 

(ii)
No Agency, Loan Investor or Insurer has (A) claimed in writing that the Company
or any of its Subsidiaries has violated or has not complied with the applicable
underwriting standards with respect to mortgage loans sold by the Company or any
of its Subsidiaries to a Loan Investor or Agency, or with respect to any sale of
mortgage servicing rights to a Loan Investor, (B) imposed in writing
restrictions on the activities (including commitment authority) of the Company
or any of its Subsidiaries or (C) indicated in writing to the Company or any of
its Subsidiaries that it has terminated or intends to terminate its relationship
with the Company or any of its Subsidiaries for poor performance, poor loan
quality or concern with respect to the Company’s or any of its Subsidiaries’
compliance with laws.
 

 
20

--------------------------------------------------------------------------------

For purposes of this Section 3.1(pp): (A) “Agency” means the Federal Housing
Administration, the Federal Home Loan Mortgage Corporation, the Farmers Home
Administration (now known as Rural Housing and Community Development Services),
the Federal National Mortgage Association, the Federal National Mortgage
Association, the U.S. Department of Veterans’ Affairs, the Rural Housing Service
of the U.S. Department of Agriculture or any other federal or state agency with
authority to (i) determine any investment, origination, lending or servicing
requirements with regard to mortgage loans originated, purchased or serviced by
the Company or any of its Subsidiaries or (ii) originate, purchase, or service
mortgage loans, or otherwise promote mortgage lending, including state and local
housing finance authorities; (B) “Loan Investor” means any person (including an
Agency) having a beneficial interest in any mortgage loan originated, purchased
or serviced by the Company or any of its Subsidiaries or a security backed by or
representing an interest in any such mortgage loan; and (C) “Insurer” means a
person who insures or guarantees for the benefit of the mortgagee all or any
portion of the risk of loss upon borrower default on any of the mortgage loans
originated, purchased or serviced by the Company or any of its Subsidiaries,
including the Federal Housing Administration, the United States Department of
Veterans’ Affairs, the Rural Housing Service of the U.S. Department of
Agriculture and any private mortgage insurer, and providers of hazard, title or
other insurance with respect to such mortgage loans or the related collateral.
(qq)        Risk Management Instruments. The Company and its Subsidiaries have
in place risk management policies and procedures designed to protect against
risks of the type and in amounts reasonably expected to be incurred by companies
of similar size and in similar lines of business as the Company and its
Subsidiaries. Except as has not had or would not reasonably be expected to have
a Material Adverse Effect, since January 1, 2016, all material derivative
instruments, including, swaps, caps, floors and option agreements, whether
entered into for the Company’s own account, or for the account of one or more of
the Company Subsidiaries, were entered into (1) only in the ordinary course of
business, (2) in accordance with prudent practices and in all material respects
with all applicable laws, rules, regulations and regulatory policies and (3)
with counterparties believed to be financially responsible at the time; and each
of them constitutes the valid and legally binding obligation of the Company or
one of the Company Subsidiaries, enforceable in accordance with its terms.
Neither the Company or the Company Subsidiaries, nor, to the knowledge of the
Company, any other party thereto, is in breach of any of its material
obligations under any such agreement or arrangement.
(rr)        ERISA. The Company’s employee benefit plans are in compliance in all
material respects with all presently applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (herein called “ERISA”); no “reportable
event” (as defined in ERISA) has occurred with respect to any “pension plan” (as
defined in ERISA) for which the Company would have any liability; the Company
has not incurred and does not expect to incur liability under (i) Title W of
ERISA with respect to termination of, or withdrawal from, any “pension plan”; or
(ii) Sections 412 or 4971 of the Internal Revenue Code of 1986, as amended,
including the regulations and published interpretations thereunder (the “Code”);
and each “Pension Plan” for which the Company would have liability that is
intended to be qualified under Section 401(a) of the Code is so qualified in all
material respects and nothing has occurred, whether by action or by failure to
act, which would cause the loss of such qualification.
21

--------------------------------------------------------------------------------

(ss)        Shell Company Status. The Company is not, and has never been, an
issuer identified in Rule 144(i)(1).
(tt)        [Reserved].
(uu)        Reserved].
(vv)        Loan Loss Reserves. As of the date hereof and as of the Closing
Date, the Company’s management has reasonably concluded that the loan loss
reserves of the Bank are adequate.
(ww)       Change in Control. Except as disclosed on Schedule 3.1(ww), the
issuance of the Securities to the Purchaser as contemplated by this Agreement
will not trigger any rights under any “change of control” provision in any of
the agreements to which the Company or any of its Subsidiaries is a party,
including any employment, “change in control,” severance or other compensatory
agreements and any benefit plan, which results in payments to the counterparty
or the acceleration of vesting of benefits.
(xx)        No “Bad Actor” Disqualification.  The Company has exercised
reasonable care, in accordance with Commission rules and guidance, and has
conducted a factual inquiry including the procurement of relevant questionnaires
from each Covered Person (as defined below) or other means, the nature and scope
of which reflect reasonable care under the relevant facts and circumstances, to
determine whether any Covered Person (as defined below) is subject to any of the
“bad actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under the
Securities Act (“Disqualification Events”). To the Company’s Knowledge, after
conducting such sufficiently diligent factual inquiries, no Covered Person is
subject to a Disqualification Event, except for a Disqualification Event covered
by Rule 506(d)(2) or (d)(3) under the Securities Act. The Company has complied,
to the extent applicable, with any disclosure obligations under Rule 506(e)
under the Securities Act. “Covered Persons” are those persons specified in
Rule 506(d)(1) under the Securities Act, including the Company; any predecessor
or affiliate of the Company; any director, executive officer, other officer
participating in the offering, general partner or managing member of the
Company; any beneficial owner of 20% or more of the Company’s outstanding voting
equity securities, calculated on the basis of voting power; any promoter (as
defined in Rule 405 under the Securities Act) connected with the Company in any
capacity at the time of the sale of the Securities; and any person that has been
or will be paid (directly or indirectly) remuneration for solicitation of
purchasers in connection with the sale of the Securities (a “Solicitor”), any
general partner or managing member of any Solicitor, and any director, executive
officer or other officer participating in the offering of any Solicitor or
general partner or managing member of any Solicitor.
22

--------------------------------------------------------------------------------

3.2            Representations and Warranties of the Purchaser. Purchaser hereby
represents and warrants as of the date hereof and as of the Closing Date to the
Company as follows:
(a)        Organization; Authority. It is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization with the
requisite corporate or partnership power and authority to enter into and to
consummate the transactions contemplated by the applicable Transaction Documents
and otherwise to carry out its obligations hereunder and thereunder. The
execution, delivery and performance by Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
partnership, limited liability company or other applicable like action, on the
part of Purchaser. This Agreement has been duly executed by Purchaser, and when
delivered by Purchaser in accordance with the terms hereof, will constitute the
valid and legally binding obligation of Purchaser, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.
(b)        No Conflicts. The execution, delivery and performance by Purchaser of
this Agreement and the consummation by Purchaser of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of Purchaser, (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which Purchaser is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of Purchaser to perform its obligations hereunder.
(c)        Investment Intent. Purchaser understands that the Common Shares and
the Non-voting Common Shares are “restricted securities” and have not been
registered under the Securities Act or any applicable state securities law and
is acquiring the Securities as principal for its own account and not with a view
to, or for distributing or reselling such Securities or any part thereof in
violation of the Securities Act or any applicable state securities laws,
provided, however, that by making the representations herein, Purchaser does not
agree to hold any of the Common Shares for any minimum period of time and
reserves the right at all times to sell or otherwise dispose of all or any part
of the Common Shares or Non-Voting Common Shares pursuant to an effective
registration statement under the Securities Act or under an exemption from such
registration and in compliance with applicable federal and state securities
laws, and, if applicable, any regulations or policies of the Federal Reserve.
Purchaser is acquiring the Securities hereunder in the ordinary course of its
business. Purchaser does not presently have any agreement, plan or
understanding, directly or indirectly, with any Person to distribute or effect
any distribution of any of the Common Shares or Non-Voting Common Shares to or
through any person or entity.
23

--------------------------------------------------------------------------------

(d)        Purchaser Status. At the time Purchaser was offered the Securities,
it was, and at the date hereof it is, an “accredited investor” as defined in
Rule 501(a) under the Securities Act.
(e)        General Solicitation. Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general advertisement.
(f)        Experience of Purchaser. Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. Purchaser is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.
(g)        Access to Information. Purchaser acknowledges that it has received
and reviewed the Disclosure Materials and has been afforded (i) the opportunity
to ask such questions as it has deemed necessary of, and to receive answers
from, representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of Purchaser or its representatives or counsel shall modify, amend or
affect Purchaser’s right to rely on the truth, accuracy and completeness of the
Disclosure Materials and the Company’s representations and warranties contained
in the Transaction Documents. Purchaser has sought such accounting, legal and
tax advice as it has considered necessary to make an informed decision with
respect to its acquisition of the Securities.
(h)        Brokers and Finders. Other than Purchaser, no Person will have, as a
result of the transactions contemplated by this Agreement, any valid right,
interest or claim against or upon the Company or Purchaser for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Purchaser.
(i)        Independent Investment Decision. Purchaser has independently
evaluated the merits of its decision to purchase Securities pursuant to the
Transaction Documents. Purchaser understands that nothing in this Agreement or
any other materials presented by or on behalf of the Company to the Purchaser in
connection with the purchase of the Securities constitutes legal, tax or
investment advice. Purchaser has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Securities.
(j)        Reliance on Exemptions. Purchaser understands that the Securities
being offered and sold to it in reliance on specific exemptions from the
registration requirements of U.S. federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of Purchaser to acquire the
Securities.
24

--------------------------------------------------------------------------------

(k)        No Governmental Review. Purchaser understands that no U.S. federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.
(l)        Residency. Purchaser’s office in which its investment decision with
respect to the Securities was made are located at the address immediately below
Purchaser’s name on its signature page hereto.
(m)        Ownership of Shares.  Neither Purchaser nor any beneficial owner of
equity interests in Purchaser beneficially owns any Common Shares or Non-Voting
Common Shares except the Securities to be acquired pursuant to this Agreement
and as set out in Schedule 3.2 to this Agreement.
(n)        Knowledge as to Conditions. As of the date of this Agreement,
Purchaser has no reasonable basis to believe why any regulatory approvals,
consents or statements of non-objection required or otherwise a condition to the
consummation by it of the transactions contemplated by this Agreement will not
be obtained.
The Company and the Purchaser acknowledge and agree that no party to this
Agreement has made or makes any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
this Article III and the Transaction Documents.
ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
4.1            Transfer Restrictions.
(a)        Compliance with Laws. Notwithstanding any other provision of this
Article IV, Purchaser covenants that the Securities may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state, federal or foreign
securities laws. In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company or
(iii) pursuant to Rule 144 (provided that the transferor provides the Company
with reasonable assurances (in the form of seller and broker representation
letters) that such securities may be sold pursuant to such rule), the Company
may require the transferor thereof to provide to the Company and the Transfer
Agent, at the transferor’s expense, an opinion of counsel selected by the
transferor and reasonably acceptable to the Company and the Transfer Agent (it
being agreed that in-house counsel for Purchaser shall be reasonably acceptable
to Company), the form and substance of which opinion shall be reasonably
satisfactory to the Company and the Transfer Agent, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act. As a condition of transfer (other than pursuant to clauses (i),
(ii) or (iii) of the preceding sentence), any such transferee shall agree in
writing to be bound by the terms of this Agreement and shall have the rights of
Purchaser under this Agreement with respect to such transferred Securities.
25

--------------------------------------------------------------------------------

(b)        Legends. Certificates evidencing the Securities shall bear any legend
as required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form (and, with respect to Securities held in
book-entry form, the Transfer Agent will record such a legend on the share
register), until such time as they are not required under Section 4.1(c) or
applicable law:
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT (PROVIDED
THAT THE TRANSFEROR PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM
OF SELLER AND BROKER REPRESENTATION LETTERS) THAT THE SECURITIES MAY BE SOLD
PURSUANT TO SUCH RULE). NO REPRESENTATION IS MADE BY THE ISSUER AS TO THE
AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT FOR
RESALES OF THESE SECURITIES.
(c)        Removal of Legends. The restrictive legend set forth in Section
4.1(b) above shall be removed and the Company shall issue a certificate without
such restrictive legend or any other restrictive legend to the holder of the
applicable Securities upon which it is stamped or issue to such holder by
electronic delivery at the applicable balance account at DTC, if (i) such
Securities are registered for resale under the Securities Act, (ii) such
Securities are sold or transferred pursuant to Rule 144 (if the transferor is
not an Affiliate of the Company), or (iii) such Securities are eligible for sale
under Rule 144, without the requirement for the Company to be in compliance with
the current public information required under Rule 144(c)(1) (or Rule 144(i)(2),
if applicable) as to such securities and without volume or manner-of-sale
restrictions. Following the earlier of (i) the Effective Date or (ii) Rule 144
becoming available for the resale of Securities, without the requirement for the
Company to be in compliance with the current public information required under
144(c)(1) (or Rule 144(i)(2), if applicable) as to the Securities and without
volume or manner-of-sale restrictions, the Company shall instruct the Transfer
Agent to remove the legend from the Securities and shall cause its counsel to
issue any legend removal opinion required by the Transfer Agent.
26

--------------------------------------------------------------------------------

Any fees (with respect to the Transfer Agent, Company counsel or otherwise)
associated with the issuance of such opinion or the removal of such legend shall
be borne by the Company. If a legend is no longer required pursuant to the
foregoing, the Company will no later than three (3) Trading Days following the
delivery by Purchaser to the Company or the Transfer Agent (with notice to the
Company) of a legended certificate or instrument representing such Securities
(endorsed or with stock powers attached, signatures guaranteed, and otherwise in
form necessary to affect the reissuance and/or transfer) and a representation
letter to the extent required by Section 4.1(a), (such third Trading Day, the
“Legend Removal Date”) deliver or cause to be delivered to Purchaser a
certificate or instrument (as the case may be) representing such Securities that
is free from all restrictive legends. The Company may not make any notation on
its records or give instructions to the Transfer Agent that enlarge the
restrictions on transfer set forth in this Section 4.1(c). Certificates for
Securities free from all restrictive legends may be transmitted by the Transfer
Agent to Purchaser by crediting the account of Purchaser’s prime broker with DTC
as directed by Purchaser.
(d)        Acknowledgement. Purchaser acknowledges its primary responsibilities
under the Securities Act and accordingly will not sell or otherwise transfer the
Securities or any interest therein without complying with the requirements of
the Securities Act. Except as otherwise provided below, while the
above-referenced registration statement remains effective, Purchaser hereunder
may sell the Securities in accordance with the plan of distribution contained in
the registration statement and if it does so it will comply therewith and with
the related prospectus delivery requirements unless an exemption therefrom is
available or unless the Securities are sold pursuant to Rule 144. Purchaser
agrees that if it is notified by the Company in writing at any time that the
registration statement registering the resale of the Securities is not effective
or that the prospectus included in such registration statement no longer
complies with the requirements of Section 10 of the Securities Act, the
Purchaser will refrain from selling such Securities until such time as the
Purchaser is notified by the Company that such registration statement is
effective or such prospectus is compliant with Section 10 of the Exchange Act,
unless Purchaser is able to, and does, sell such Securities pursuant to an
available exemption from the registration requirements of Section 5 of the
Securities Act.
(e)        Buy-In. If the Company shall fail for any reason or for no reason to
issue to Purchaser unlegended certificates within three (3) Trading Days of
receipt of all documents necessary for the removal of the legend set forth above
(the “Deadline Date”), then, in addition to all other remedies available to
Purchaser, if on or after the Trading Day immediately following such three (3)
Trading Day period, Purchaser purchases (in an open market transaction or
otherwise) Securities (or a broker or trading counterparty through which the
Purchaser has agreed to sell shares makes such purchase) to deliver in
satisfaction of a sale by the holder of Securities that Purchaser anticipated
receiving from the Company without any restrictive legend (a “Buy-In”), then the
Company shall, within three (3) Trading Days after Purchaser’s request and in
Purchaser’s sole discretion, either (i) pay cash to Purchaser in an amount equal
to Purchaser’s total purchase price (including brokerage commissions, if any)
for the Securities so purchased (the “Buy-In Price”), at which point the
Company’s obligation to deliver such certificate (and to issue such Securities)
shall terminate, or (ii) promptly honor its obligation to deliver to  Purchaser
a certificate or certificates representing such Securities and pay cash to
Purchaser in an amount equal to the excess (if any) of the Buy-In Price over the
product of (a) such number of Securities, times (b) the closing bid price of
such security on the Deadline Date.
27

--------------------------------------------------------------------------------

4.2        Acknowledgment of Dilution. The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding common
shares. The Company further acknowledges that its obligations under the
Transaction Documents, including without limitation its obligation to issue the
Securities pursuant to the Transaction Documents, are unconditional and absolute
and not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against Purchaser and regardless of the dilutive effect that such issuance may
have on the ownership of the other shareholders of the Company.
4.3        Furnishing of Information. In order to enable Purchaser to sell the
Securities under Rule 144 of the Securities Act, for a period of one year from
the Closing, the Company shall maintain the registration of the Common Shares
under Section 12(b) or 12(g) of the Exchange Act and to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act. During such one year period, if the Company is not required to
file reports pursuant to such laws, it will prepare and furnish to the Purchaser
and make publicly available the information described in Rule 144(c)(2), if the
provision of such information will allow resales of the Securities pursuant to
Rule 144.
4.4        Form D and Blue Sky. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D. The Company, on or
before the Closing Date, shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Securities for sale to the Purchaser at the Closing pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification). The Company shall
make all filings and reports relating to the offer and sale of the Securities
required under applicable securities or “Blue Sky” laws of the states of the
United States following the Closing Date.
4.5        No Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Purchaser.
4.6        Securities Laws Disclosure; Publicity. By 6:00 p.m., New York City
time, on the Closing Date, the Company shall issue one or more press releases
(collectively, the “Press Release”) reasonably acceptable to the Purchaser
disclosing all material terms of the transactions contemplated hereby. On or
before 9:00 a.m., New York City time, on the fourth Trading Day immediately
following the execution of this Agreement, the Company will file a Current
Report on Form 8-K with the Commission describing the terms of the Transaction
Documents (and including as exhibits to such Current Report on Form 8-K the
material Transaction Documents (including, without limitation, this Agreement
and the Registration Rights Agreement)). To the extent not previously disclosed
by the Company, in the Company’s SEC Reports the Company shall disclose any
material non-public information provided to Purchaser (the “Non-Public
Information”). From and after the filing of the Company’s most recent SEC
Report, Purchaser shall be in possession of any material non-public information
received prior to the date of this Agreement from the Company, any Subsidiary or
any of their respective officers, directors or employees, that is not disclosed
in the SEC Reports. Notwithstanding the foregoing, the Company shall not
publicly disclose the name of Purchaser or any Affiliate or investment adviser
of Purchaser, or include the name of Purchaser or any Affiliate or investment
adviser of Purchaser in any press release or filing with the Commission (other
than the Registration Statement) or any regulatory agency or Trading Market,
without the prior written consent of Purchaser, except (i) as required by
federal securities law in connection with (A) any registration statement
contemplated by the Registration Rights Agreement, (B) the filing of final
Transaction Documents with the Commission and (C) SEC Reports, and (ii) to the
extent such disclosure is required by law, at the request of the staff of the
Commission or Trading Market regulations, in which case the Company shall
provide the Purchaser with prior written notice of such disclosure permitted
under this subclause (ii). Purchaser covenants that until such time as the
transactions contemplated by this Agreement and the Non-Public Information are
publicly disclosed by the Company, Purchaser will maintain the confidentiality
of all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).
28

--------------------------------------------------------------------------------

4.7        Non-Public Information. Except with the express written consent of
Purchaser and unless prior thereto Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information, the Company
shall not, and shall cause each Subsidiary and each of their respective
officers, directors, employees and agents, not to, and Purchaser shall not
directly solicit the Company, any of its Subsidiaries or any of their respective
officers, directors, employees or agents to provide Purchaser with any material,
non-public information regarding the Company or any of its Subsidiaries from and
after the filing of the Press Release.
4.8        Indemnification.
(a)        Indemnification of Purchaser. In addition to the indemnity provided
in the Registration Rights Agreement, the Company will indemnify and hold
Purchaser and its directors, officers, shareholders, members, partners,
employees and agents (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title), each Person who controls Purchaser (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, shareholders, agents, members, partners or employees (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title) of such controlling
person (each, a “Purchaser Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation that any such Purchaser Party may
suffer or incur as a result of (i) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (ii) any action instituted against a
Purchaser Party in any capacity, or any of them or their respective Affiliates,
by any shareholder of the Company who is not an Affiliate of such Purchaser
Party, with respect to any of the transactions contemplated by this Agreement.
The Company will not be liable to any Purchaser Party under this Agreement to
the extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of any of the representations,
warranties, covenants or agreements made by such Purchaser Party in this
Agreement or in the other Transaction Documents.
29

--------------------------------------------------------------------------------

(b)        Conduct of Indemnification Proceedings. Promptly after receipt by any
Person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 4.8(a), such Indemnified Person shall promptly notify
the Company in writing and the Company shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person, and shall assume the payment of all fees and expenses; provided,
however, that the failure of any Indemnified Person so to notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is actually and materially and adversely prejudiced by such
failure to notify. In any such proceeding, any Indemnified Person shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such Indemnified Person unless: (i) the Company and the
Indemnified Person shall have mutually agreed to the retention of such counsel;
(ii) the Company shall have failed promptly to assume the defense of such
proceeding and to employ counsel reasonably satisfactory to such Indemnified
Person in such proceeding; or (iii) in the reasonable judgment of counsel to
such Indemnified Person, representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them. The Company shall not be liable for any settlement of any proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned. Without the prior written consent of the
Indemnified Person, which consent shall not be unreasonably withheld, delayed or
conditioned, the Company shall not effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Person from all liability arising out of such proceeding.
4.9 Listing of Common Shares. The Company will use its reasonable best efforts
to maintain the listing of the Common Shares on the Nasdaq Capital Market.
4.10 Use of Proceeds. The net proceeds of the capital raised through the
transactions contemplated by this Agreement shall be used for general corporate
purposes and to support the growth of the Bank.
4.11 [Reserved.]
4.12 [Reserved.]
4.13 Limitation on Beneficial Ownership. Except as provided herein, Purchaser
(and its Affiliates or any other Persons with which it is acting in concert or
whose holdings would otherwise be required to be aggregated for purposes of the
BHC Act or the Change in Bank Control Act) will not be entitled to purchase a
number of common shares that would result in Purchaser becoming, directly or
indirectly, the beneficial owner (as determined under Rule 13d-3 under the
Exchange Act) of more than 9.9% of the number of voting common shares issued and
outstanding (based on the number of outstanding shares as of the Closing Date).
4.14 No Change of Control. The Company shall use reasonable best efforts to
obtain all necessary irrevocable waivers, adopt any required amendments and make
all appropriate determinations so that the issuance of the Securities to the
Purchaser will not trigger a “change of control” or other similar provision in
any of the agreements to which the Company or any of its Subsidiaries is a
party, including without limitation any employment, “change in control,”
severance or other agreements and any benefit plan, which results in payments to
the counterparty or the acceleration of vesting of benefits.
30

--------------------------------------------------------------------------------

4.15        Gross-Up Rights.
(a)        Sale of New Securities. For so long as Purchaser, together with its
Affiliates, holds either, in the aggregate, 50% or more of all Securities
purchased under this Agreement, or, in the aggregate 4.9% or more of the Common
Shares (counting for such purposes all shares of Common Shares into or for which
any securities owned by the Purchaser are directly or indirectly convertible or
exercisable and, for the avoidance of doubt, including as shares owned and
outstanding all shares of Common Shares issued by the Company after the Closing)
(before giving effect to any issuances triggering provisions of this Section),
if at any time after the date hereof the Company makes any public or nonpublic
offering or sale of Common Shares, or securities convertible into Common Shares
(any such security, a “New Security”) (other than (i) any Common Stock or other
securities issuable upon the exercise or conversion of any securities of the
Company issued or agreed or contemplated to be issued as of the date hereof;
(ii) pursuant to the granting or exercise of employee stock options or other
stock incentives or equity compensation pursuant to the Company’s stock
incentive and equity compensation plans approved by the Board of Directors or
the issuance of stock pursuant to the Company’s employee stock purchase plan
approved by the Board of Directors or similar plan where stock is being issued
or offered to a trust, other entity or otherwise, for the benefit of any
employees, officers or directors of the Company or its Subsidiaries, in each
case in the ordinary course of providing compensation; or (iii) issuances of
capital stock as full or partial consideration for a merger, acquisition, share
exchange, joint venture, strategic alliance, license agreement or other similar
nonfinancing or acquisition transaction approved by the Board of Directors),
then the Purchaser shall be afforded the opportunity to acquire from the Company
for the same price (net of any underwriting discounts or sales commissions) and
on the same terms as such securities are proposed to be offered to others, up to
the amount of New Securities in the aggregate required to enable it to maintain
its proportionate Common Share-equivalent interest in the Company immediately
prior to any such issuance of New Securities. The amount of New Securities that
the Purchaser shall be entitled to purchase in the aggregate shall be determined
by multiplying (x) the total number or principal amount of such offered New
Securities by (y) a fraction, the numerator of which is the sum of (i) the
number of Common Shares held by the Purchaser, if any, and (ii) the number of
Non-voting Common Shares held by the Purchaser on an as-converted to Common
Shares basis as of such date, if any, and the denominator of which is the sum of
(i) the number of shares of Common Shares then outstanding, (ii) the number of
Common Shares represented by all other outstanding securities of the Company
(including Non-Voting Shares) on an as-converted to Common Shares basis as of
such date. Notwithstanding anything herein to the contrary, in no event shall
the Purchaser have the right to purchase securities hereunder to the extent such
purchase would result in Purchaser, together with its Affiliates, owning a
greater percentage interest in the Company than Purchaser held immediately prior
to the issuance of the New Securities (counting for such purposes all shares of
Common Stock into or for which any securities owned by the Purchaser are
directly or indirectly convertible or exercisable) or which would increase the
percentage of Common Stock deemed to be owned by Purchaser or any beneficial
owner of interests in Purchaser under Section 382 of the Code.
31

--------------------------------------------------------------------------------

(b)        Notice. In the event the Company proposes to offer or sell New
Securities (the “Offering”), it shall give the Purchaser written notice of its
intention, describing the price (or range of prices), anticipated amount of
securities, timing, and other terms upon which the Company proposes to offer the
same (including, in the case of a registered public offering and to the extent
possible, a copy of the prospectus included in the registration statement filed
with respect to such offering), no later than ten Business Days, as the case may
be, after the initial filing of a registration statement with the SEC with
respect to an underwritten public offering, after the commencement of marketing
with respect to a Rule 144A offering or any other offering by the Company. If
the information contained in the notice constitutes material non-public
information (as defined under the applicable securities laws), the Company shall
deliver such notice only to the individuals identified on the Purchaser’s
signature page hereto, and shall not communicate the information to anyone else
acting on behalf of the Purchaser without the consent of one of the designated
individuals. The Purchaser shall have ten Business Days from the date of receipt
of such a notice to notify the Company in writing that it intends to exercise
its rights provided in this Section 4.15 and as to the amount of New Securities
the Purchaser desires to purchase, up to the maximum amount calculated pursuant
to Section 4.15(a). Such notice shall constitute a nonbinding indication of
interest of the Purchaser to purchase the amount of New Securities so specified
at the price and other terms set forth in the Company’s notice to it. The
failure of the Purchaser to respond within such ten Business Day period shall be
deemed to be a waiver of Purchaser’s rights under this Section 4.15 only with
respect to the Offering described in the applicable notice.
(c)        Purchase Mechanism. If the Purchaser exercises its rights provided in
this Section 4.15, the closing of the purchase of the New Securities in
connection with the closing of the Offering with respect to which such right has
been exercised shall take place within 30 calendar days after the giving of
notice of such exercise, which period of time shall be extended for a maximum of
180 days in order to comply with applicable laws and regulations (including
receipt of any applicable regulatory or stockholder approvals). Notwithstanding
anything to the contrary herein, the closing of the purchase of the New
Securities by the Purchaser will occur no earlier than the closing of the
Offering triggering the right being exercised by the Purchaser. Each of the
Company and the Purchaser agrees to use its commercially reasonable efforts to
secure any regulatory or stockholder approvals or other consents, and to comply
with any law or regulation necessary in connection with the offer, sale and
purchase of, such New Securities.
(d)        Failure of Purchase. In the event the Purchaser fails to exercise its
rights provided in this Section 4.15 within said 10 Business Day period or, if
so exercised, the Purchaser is unable to consummate such purchase within the
time period specified in Section 4.15(c) above because of its failure to obtain
any required regulatory or stockholder consent or approval, the Company shall
thereafter be entitled (during the period of 60 days following the conclusion of
the applicable period) to sell or enter into an agreement (pursuant to which the
sale of the New Securities covered thereby shall be consummated, if at all,
within 90 days from the date of said agreement) to sell the New Securities not
elected to be purchased pursuant to this Section 4.15 by the Purchaser or which
the Purchaser is unable to purchase because of such failure to obtain any such
consent or approval, at a price and upon terms no more favorable in the
aggregate to the purchasers of such securities than were specified in the
Company’s notice to the Purchaser. Notwithstanding the foregoing, if such sale
is subject to the receipt of any regulatory or stockholder approval or consent
or the expiration of any waiting period, then, unless the sale of the New
Securities is required to comply with a capital requirement imposed by the
Federal Reserve, the FDIC or the DFI, the time period during which such sale may
be consummated shall be extended until the expiration of five Business Days
after all such approvals or consents have been obtained or waiting periods
expired, but in no event shall such time period exceed 180 days from the date of
the applicable agreement with respect to such sale. In the event the Company has
not sold the New Securities or entered into an agreement to sell the New
Securities within said 60-day period (or sold and issued New Securities in
accordance with the foregoing within 90 days from the date of said agreement (as
such period may be extended in the manner described above for a period not to
exceed 180 days from the date of said agreement)), the Company shall not
thereafter offer, issue or sell such New Securities without first offering such
securities to the Purchaser in the manner provided above.
32

--------------------------------------------------------------------------------

(e)        Non-Cash Consideration. In the case of the offering of securities for
a consideration in whole or in part other than cash, including securities
acquired in exchange therefor (other than securities by their terms so
exchangeable), the consideration other than cash shall be deemed to be the fair
value thereof as determined by the Board of Directors; provided, however, that
such fair value as determined by the Board of Directors shall not exceed the
aggregate market price of the securities being offered as of the date the Board
of Directors authorizes the offering of such securities.
(f)        Termination. Purchaser’s rights hereunder shall expire on the earlier
of the following:  (i) five years from the Closing; or (ii) at such time that
the Purchaser, together with its Affiliates, (A) no longer holds, in the
aggregate, 50% or more of all Securities purchased under this Agreement, or (B)
owns less than 4.9% of all of the outstanding shares of Common Shares (counting
for such purposes all shares of Common Stock into or for which any securities
owned by the Purchaser are directly or indirectly convertible or exercisable
and, for the avoidance of doubt, including as shares owned and outstanding all
Common Shares issued by the Company after the Closing) (before giving effect to
any issuances triggering provisions of Section 4.15).
(g)        Cooperation. The Company and the Purchaser shall cooperate in good
faith to facilitate the exercise of the Purchaser’s rights under this Section
4.15, including to secure any required approvals or consents.
(h)        No Assignment of Rights. The rights of Purchaser described in this
Section 4.15 shall be personal to Purchaser and the transfer, assignment and/or
conveyance of said rights from Purchaser to any other person and/or entity is
prohibited and shall be void and of no force or effect.
4.16        Most Favored Nation.  During the period from the date of this
Agreement through the Closing Date, neither the Company nor any Subsidiary shall
enter into any additional, or modify any existing, agreements, arrangements or
understandings with any existing or future investors in the Company or any
Subsidiary that have the effect of establishing rights or otherwise benefiting
such investor in a manner more favorable in any material respect to such
investor than the rights and benefits established in favor of the Purchaser by
this Agreement, unless, in any such case, the Purchaser have been provided with
such rights and benefits.
33

--------------------------------------------------------------------------------

4.17        No Rights Agreement. After the date of this Agreement, the Company
shall not enter into any poison pill agreement, shareholders’ rights plan or
similar agreement that shall limit the rights of Purchaser to acquire Common
Shares unless such poison pill agreement, shareholders’ rights plan or similar
agreement grants an exemption or waiver to the Purchaser immediately effective
upon execution of such plan or agreement that would allow the Purchaser to
acquire the Securities pursuant to this Agreement.
4.18        Certain Transactions. The Company will not merge or consolidate
into, or sell, transfer or lease all or substantially all of its property or
assets to, any other party unless the successor, transferee or lessee party, as
the case may be (if not the Company), expressly assumes the due and punctual
performance and observance of each and every covenant and condition of this
Agreement to be performed and observed by the Company.
4.19        Board/Observer Rights.
(a)        As used in this Agreement, a “Designated Board Member” means an
individual nominated by Purchaser to be elected or appointed to the Board of
Directors of the Company, subject to satisfaction of the legal and governance
requirements regarding service as a director of the Company and to the
reasonable approval of the Nominating and Governance Committee of the Board of
Directors (such approval not to be unreasonably withheld or delayed).
(b)        So long as the Purchaser holds either, in the aggregate, 50% or more
of all Securities purchased under this Agreement, or, in the aggregate, four
point nine percent (4.9%) or more of the Common Shares, then the Company will be
required to recommend to its shareholders the election of the Designated Board
Member at the Company’s annual shareholders’ meeting, subject to satisfaction of
the legal and governance requirements regarding service as a director of the
Company and to the reasonable approval of the Nominating and Governance
Committee of the Board of Directors (such approval not to be unreasonably
withheld or delayed). The Company shall use its best efforts to have the
Designated Board Member elected as a director of the Company and the Company
shall solicit proxies for each such person to the same extent as it does for any
of its other nominees to the Board of Directors. If the Purchaser no longer owns
the minimum number of shares of Common Shares specified in the prior sentence,
the Purchaser will have no further rights under this Section 4.19, and, at the
written request of the Board of Directors, shall use its best efforts to cause
its Designated Board Member to resign from the Board of Directors as promptly as
possible thereafter.
(c)        For only so long as the Purchaser has the right to nominate the
Designated Board Member pursuant to Section 4.19, the Purchaser shall have the
power to designate the Designated Board Member’s replacement upon the death,
resignation, retirement, disqualification or removal from office of such
director, or to remove and replace such Designated Board Member at any time. The
Board of Directors will use its best efforts to take all action required to fill
the vacancy resulting therefrom with such person (including such person, subject
to applicable law, being the Company’s and the Nominating and Governance
Committee’s nominee to serve on the Board of Directors, using its best efforts
to have such person elected as director of the Company and the Company
soliciting proxies for such person to the same extent as it does for any of its
other nominees to the Board of Directors).
34

--------------------------------------------------------------------------------

(d)        For only so long as the Purchaser has the right to nominate the
Designated Board Member pursuant to Section 4.19, in addition to appointing a
director, the Purchaser shall be entitled to send not more than one (1)
representative to attend and participate in all Board and Board committee
meetings as an “Board Observer” (but not to vote on any matters thereat).
(e)        The Board Observer shall be entitled to notice of all Board and Board
committee meetings and distributions of all Board and Board committee materials
in the same manner and at the same time as such notices and materials are
provided to Board and Board committee members, and if the Board (or Board
committee) proposes to take action by written consent in lieu of a meeting, the
Board Observer shall receive written notice thereof and shall also receive
written notice prior to the effective date of the applicable consent with
respect to such action, describing in reasonable detail the nature and substance
of such action; provided, however, that (A) the Board Observer may be excluded
from executive sessions comprised solely of independent directors by the lead or
presiding independent director if, in his good faith judgment, such exclusion is
to facilitate candid discussion of particularly sensitive matters (it being
understood that it is not expected that the Board Observer would be excluded
from routine executive sessions), (B) the Company or the Board of Directors
shall have the right to withhold any information and to exclude the Board
Observer from any meeting or portion thereof (1) if doing so is, in the
reasonable good faith judgment of the Company, after consultation with counsel,
advisable or necessary to protect the attorney-client privilege between the
Company and counsel or (2) if the Board of Directors reasonably determines in
good faith, after consultation with counsel, that attendance by the Board
Observer would conflict with fiduciary or confidentiality requirements under
applicable law and (C) the Purchaser shall cause its Board Observer to agree to
hold in confidence and trust and to act in a fiduciary manner with respect to
all information provided to such Board Observer. Purchaser covenants and agrees
to hold all such information obtained from the Board Observer in confidence
pursuant to the provisions of Section 4.21(c).  For purposes hereof, the notice,
right to materials and the rights set forth herein shall include each board of
directors and board committee of each of the Subsidiaries of the Company.
(f)        For so long as the Purchaser together with its Affiliates, holds
either, in the aggregate, 50% or more of all Securities purchased under this
Agreement or, in the aggregate, 4.9% or more of the Common Shares, the Purchaser
shall be entitled to notice of all Board and Board committee meetings and
distributions of all Board and Board committee materials in the same manner and
at the same time as such notices and materials are provided to Board and Board
committee members; provided, however, that the Company or the Board of Directors
shall have the right to withhold any information and to exclude the Board
Observer from any meeting or portion thereof (A) if doing so is, in the
reasonable good faith judgment of the Company, after consultation with counsel,
advisable or necessary to protect the attorney-client privilege between the
Company and counsel or (B) if the Board of Directors reasonably determines in
good faith, after consultation with counsel, that attendance by the Board
Observer would conflict with fiduciary requirements under applicable law.
Purchaser covenants and agrees to hold all such information obtained from the
Company as provided in the prior sentence in confidence pursuant to the
provisions of Section 4.21(c).  For purposes hereof, the notice, right to
materials and the rights set forth herein shall include each board of directors
and board committee of each of the Subsidiaries of the Company.
35

--------------------------------------------------------------------------------

(g)        The Designated Board Member shall be entitled to the same
compensation and indemnification rights as the other independent members of the
Board of Directors. The Designated Board Member and the Board Observer shall be
reimbursed for reasonable out-of-pocket expenses incurred by them in connection
with their attendance at any meeting, to the same extent that the members of the
Board (or board committee) are entitled to such reimbursement.
(h)        So long as the Purchaser has the right to appoint a Designated Board
Member pursuant to this Section 4.19, the Purchaser shall have the right to
nominate one person (the “Bank Board Representative”) to be elected or appointed
as director to the board of directors of the Bank (the “Bank Board”) and to
appoint one person to attend all meetings of the Bank Board and all committees
thereof as an observer (the “Bank Board Observer”); provided that the
appointment by the Purchaser of a Bank Board Observer shall not prevent the
Purchaser from nominating a Bank Board Representative in lieu of a Bank Board
Observer at a future time. The obligations of the Company otherwise with respect
to, and the conditions on the appointment and, if applicable, directorship of,
the Bank Board Representative and the Bank Board Observer shall be substantially
the same as those with respect to or applicable to the Designated Board Member
and Board Observer, respectively.
(i)        The rights provided by this Section 4.19 are personal to the
Purchaser and in no event shall such rights be assignable.
4.20        Shareholder Litigation. The Company shall promptly inform the
Purchaser of any claim, action, suit, arbitration, mediation, demand, hearing,
investigation or Proceeding (“Shareholder Litigation”) against the Company, any
Subsidiary or any of the past or present executive officers or directors of the
Company or any Subsidiary that is threatened in writing or initiated by or on
behalf of any shareholder of the Company in connection with or relating to the
transactions contemplated hereby or by the Transaction Documents.  The Company
shall consult with the Purchaser and keep the Purchaser informed of all material
filings and developments relating to any such Shareholder Litigation.
4.21        Access, Information and Confidentiality.
(a)        Purchaser shall be provided with access, information, and other
rights as provided in the VCOC Letter Agreement.
(b)        From and after the date hereof and until the Closing, the Company
shall, and shall cause each of its Subsidiaries to afford the officers,
directors, employees, attorneys, accountants and other authorized
representatives of Purchaser reasonable access to the management personnel,
offices, properties, books and records of the Company and each of its
Subsidiaries, other than confidential supervisory information, at such times
during regular business hours as Purchaser may reasonably request upon three (3)
business days’ notice but not more frequently than once per calendar quarter,
and shall furnish Purchaser with all financial, business, operating and other
data and information (including, but not limited to, the Company’s assets,
properties, business and operations) that Purchaser, through its directors,
officers, employees, consultants or agents, may reasonably request; provided,
that nothing in this Agreement shall require the furnishing of any information
prior to the Closing which would place at risk the ability of the Company or its
attorneys to claim attorney-client privilege or work product privilege with
respect to any third parties; provided, further, that all information obtained
by Purchaser pursuant to this Section 4.21(a) shall be subject to Purchaser’s
confidentiality obligations set forth in Section 4.21(c) of this Agreement.
36

--------------------------------------------------------------------------------

(c)        Purchaser will hold, and will use commercially reasonable efforts to
cause its respective subsidiaries and their directors, officers, employees,
agents, consultants and advisors to hold, in strict confidence, unless
disclosure to a governmental entity is necessary or appropriate in connection
with any necessary regulatory approval, or request for information or similar
process, or unless compelled to disclose by judicial or administrative process
or, based on the advice of its counsel, by other requirement of law or the
applicable requirements of any governmental entity (in which case, the party
permitted to disclose such information shall, to the extent legally permissible
and reasonably practicable, provide the other party with prior written notice of
such permitted disclosure), all nonpublic records, books, contracts,
instruments, computer data and other data and information (collectively,
“Information”) concerning the Company and its Subsidiaries furnished to it by
the Company and/or its Subsidiaries or their respective representatives pursuant
to this Agreement (except to the extent that such information can be shown to
have been (1) previously known by Purchaser on a nonconfidential basis, (2) in
the public domain through no fault of Purchaser or (3) later lawfully acquired
from other sources by the party to which it was furnished), and neither party
hereto shall release or disclose such Information to any other person, except
its Affiliates, partners, auditors, attorneys, financial advisors, other
consultants and advisors with the express understanding that such parties will
maintain the confidentiality of the Information and, to the extent permitted
above, to auditors and bank and securities regulatory authorities; provided,
however, that (i) Purchaser is permitted to disclose Information to auditors and
bank and securities regulatory authorities without prior written notice to the
Company in connection with any audit or examination that does not explicitly
reference the Company or this Agreement and (ii) Purchaser may identify the
Company and the number and value of Purchaser’s security holdings in the Company
in accordance with applicable investment reporting and disclosure regulations or
internal policies without prior notice to or consent from the Company. 
Purchaser agrees not to trade in any Common Shares while in possession of
material nonpublic information regarding the Company.
4.22        Acquisition Proposals.  Between the date of this Agreement and the
Closing Date, the Company shall notify Purchaser orally and in writing promptly
(but in no event later than one (1) Business Day) after receipt by the Company
of any proposal or offer from any Person to effect an Acquisition Proposal or
any request in connection with a prospective Acquisition Proposal for non-public
information relating to the Company or for access to the properties, books or
records of the Company by any Person other than Purchaser, indicating in such
notice the material terms and conditions of any such proposal or offer and the
identity of the Person making the proposal or offer, and thereafter shall keep
Purchaser reasonably informed with respect to the status of such proposal or
offer.
37

--------------------------------------------------------------------------------

ARTICLE V
CONDITIONS PRECEDENT TO CLOSING
5.1        Conditions Precedent to the Obligations of the Purchaser to Purchase
Securities. The obligation of Purchaser to acquire Securities at the Closing is
subject to the fulfillment to Purchaser’s satisfaction, on or prior to the
Closing Date, of each of the following conditions, any of which may be waived by
Purchaser (as to itself only):
(a)        Representations and Warranties. The representations and warranties of
the Company contained herein shall be true and correct as of the date when made
and as of the Closing Date, as though made on and as of such date, except for
such representations and warranties that speak as of a specific date.
(b)        Performance. The Company shall have performed, satisfied and complied
in all material respects with all covenants, agreements and conditions required
by the Transaction Documents to be performed, satisfied or complied with by it
at or prior to the Closing.
(c)        No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.
(d)        Consents. The Company shall have obtained in a timely fashion any and
all consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities (including all Required
Approvals), all of which shall be and remain so long as necessary in full force
and effect.
(e)        No Suspensions of Trading in Common Shares; Listing. The Common
Shares (i) shall be designated for quotation or listed on the Principal Trading
Market and (ii) shall not have been suspended, as of the Closing Date, by the
Commission or the Principal Trading Market from trading on the Principal Trading
Market nor shall suspension by the Commission or the Principal Trading Market
have been threatened, as of the Closing Date, either (A) in writing by the
Commission or the Principal Trading Market or (B) by falling below the minimum
listing maintenance requirements of the Principal Trading Market.
(f)        Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).
(g)        Compliance Certificate. The Company shall have delivered to Purchaser
a certificate, dated as of the Closing Date and signed by its Chief Executive
Officer or its Chief Financial Officer, dated as of the Closing Date, certifying
to the fulfillment of the conditions specified in Sections 5.1(a) and (b) .
(h)        Termination. This Agreement shall not have been terminated in
accordance with Section 6.16 herein.
5.2        Conditions Precedent to the Obligations of the Company to sell
Securities. The Company’s obligation to sell and issue the Securities at the
Closing is subject to the fulfillment to the satisfaction of the Company on or
prior to the Closing Date of the following conditions, any of which may be
waived by the Company:
38

--------------------------------------------------------------------------------

(a)        Representations and Warranties. The representations and warranties
made by the Purchaser in Section 3.2 hereof shall be true and correct as of the
date when made, and as of the Closing Date as though made on and as of such
date, except for representations and warranties that speak as of a specific
date.
(b)        Performance. Purchaser shall have performed, satisfied and complied
in all material respects with all covenants, agreements and conditions required
by the Transaction Documents to be performed, satisfied or complied with by
Purchaser at or prior to the Closing Date.
(c)        No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.
(d)        Consents. The Company shall have obtained in a timely fashion any and
all consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities, all of which shall be
and remain so long as necessary in full force and effect including, without
limitations, all waivers and consents set forth or referred to in Sections
3.1(ww) and 4.14 hereof.
(e)        Purchaser Deliverables. Purchaser shall have delivered its Purchaser
Deliverables in accordance with Section 2.2(b).
(f)        Termination. This Agreement shall not have been terminated in
accordance with Section 6.16 herein.
ARTICLE VI
MISCELLANEOUS
6.1        Fees and Expenses. The parties hereto shall be responsible for the
payment of all expenses incurred by them in connection with the preparation and
negotiation of the Transaction Documents and the consummation of the
transactions contemplated hereby. The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the Securities to the Purchaser.
6.2        Entire Agreement. The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Closing, and without further
consideration, the Company and the Purchaser will execute and deliver to the
other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.
39

--------------------------------------------------------------------------------

6.3        Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section prior to 5:00 p.m., New York City
time, on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section on a day that is not a Trading Day or later
than 5:00 p.m., New York City time, on any Trading Day, (c) the Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service with next day delivery specified, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as follows:

If to the Company:
Porter Bancorp, Inc.
2500 Eastpoint Parkway Louisville, Kentucky 40223

Attention: John T. Taylor, Chief Executive Officer
Cc: Stephanie Renner, Corporate General Counsel
Telephone: (502) 499-4800
Fax:



With a copy to:
Wyatt, Tarrant & Combs, LLC
500 West Jefferson Street, Suite 2800

Louisville, Kentucky 40202
Attention: Cynthia W. Young
Telephone: (502) 562-7292
Fax: (502) 589-0309



If to Purchaser:
At the address set forth on the signature page hereto.

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
6.4 Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchaser affected by such
amendment or, in the case of a waiver, by the party against whom enforcement of
any such waiver is sought. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.
6.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.
40

--------------------------------------------------------------------------------

6.6 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of and be binding upon the parties and their successors and permitted
assigns. This Agreement, or any rights or obligations hereunder, may not be
assigned by the Company without the prior written consent of the Purchaser.
Except as specifically provided otherwise in this Agreement, Purchaser may
assign its rights hereunder in whole or in part to any Person to whom Purchaser
assigns or transfers any Securities in compliance with the Transaction Documents
and applicable law, provided such transferee shall agree in writing to be bound,
with respect to the transferred Securities, by the terms and conditions of this
Agreement that apply to the “Purchaser”.
6.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, other than Indemnified Persons.
6.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the Commonwealth
of Kentucky, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) may be commenced on a non-exclusive basis in
the Kentucky Courts. Each party hereto hereby irrevocably submits to the
non-exclusive jurisdiction of the Kentucky Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such Kentucky Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
6.9 Survival. Subject to applicable statute of limitations, the representations,
warranties, agreements and covenants contained herein shall survive the Closing
and the delivery of the Securities.
6.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile signature page were an original thereof.
41

--------------------------------------------------------------------------------

6.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
6.12 Replacement of Shares. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Shares. If a replacement certificate or
instrument evidencing any Securities is requested due to a mutilation thereof,
the Company may require delivery of such mutilated certificate or instrument as
a condition precedent to any issuance of a replacement.
6.13 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchaser
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.
6.14 Payment Set Aside. To the extent that the Company makes a payment or
payments to Purchaser pursuant to any Transaction Document or Purchaser enforces
or exercises its rights thereunder, and such payment or payments or the proceeds
of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
6.15 [Reserved.]
42

--------------------------------------------------------------------------------

6.16 Termination. This Agreement may be terminated and the sale and purchase of
the Securities abandoned at any time prior to the Closing by either the Company
or Purchaser upon written notice to the other, if the Closing has not been
consummated on or prior to 5:00 p.m., New York City time, on the Outside Date;
provided, however, that the right to terminate this Agreement under this Section
6.16 shall not be available to any Person whose failure to comply with its
obligations under this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or before such time. Nothing in this Section
6.16 shall be deemed to release any party from any liability for any breach by
such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents. Upon a termination in accordance with this Section,
the Company and the Purchaser shall not have any further obligation or liability
(including arising from such termination) to the other.
6.17 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever Purchaser exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then Purchaser may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.
6.18 Adjustments in Stock Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in Common Shares (or other
securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly Common Shares), combination or other similar
recapitalization or event occurring after the date hereof and prior to Closing,
each reference in any Transaction Document to a number of shares or a price per
share shall be deemed to be amended to appropriately account for such event.
[Signature page immediately follows.]
43

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

  PORTER BANCORP, INC.                          
 
 
/s/ John T. Taylor       By: John T. Taylor       Its: President and CEO        
 

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGE FOR PURCHASER FOLLOWS]
44

--------------------------------------------------------------------------------

NAME OF
PURCHASER:                                                                         PATRIOT
FINANCIAL PARTNERS III, L.P.

James F. Deutsch
By: /s/ James F. Deutsch
Its: Managing Partner
Aggregate Purchase Price (Subscription Amount):
$
[14,950,000]
 
 
 
 
  Number of Common Shares to be Acquired:
 
[150,000]   Number of Non-Voting Common Shares to be Acquired:
 
[1 million]  
 

 
 

Tax ID No.:
__________________________
 
Address for Notice:
__________________________
 
 
 
 
 
 
 
Attention:
__________________________
 
Telephone No.:
__________________________
 
Fax No.:
__________________________
 
E-mail Address:
__________________________
 

Delivery Instructions, if different from above:
c/o 
 
 
 
 
 
Street:
 
 
 
 
 
City/State/Zip:
 
 
 
 
 
Attention:
 
 
 
 
 
Telephone No.:    

 
                                                                                          
c/o ____________________ 
                                                                                     
Street: ____________________  
                                                                       City/State/Zip:
____________________  
                                                                               Attention:
____________________  
                                                                     Telephone
No.:  ____________________  




45

--------------------------------------------------------------------------------



Exhibit A
Registration Rights Agreement


46

--------------------------------------------------------------------------------

Exhibit B
Investor Questionnaire


47

--------------------------------------------------------------------------------

Exhibit C
Legal Opinion


48

--------------------------------------------------------------------------------

Exhibit D
Secretary Certificate


49

--------------------------------------------------------------------------------

Exhibit E
VCOC Letter



50


--------------------------------------------------------------------------------

 




PATRIOT VCOC LETTER AGREEMENT
Porter Bancorp, Inc.
2500 Eastpoint Parkway
Louisville, Kentucky 40223
March 30, 2018
Patriot Financial Partners III, L.P.
Cira Centre
2929 Arch Street, Floor 27
Philadelphia, PA 19104-2868
Dear Sir/Madam:
Reference is made to the Securities Purchase Agreement, dated as of March 30,
2018 (the “Agreement”), by and between Porter Bancorp, Inc., a Kentucky
corporation (the “Corporation”) and Patriot Financial Partners III, L.P. a
Delaware limited partnership (the “VCOC Investor”), pursuant to which VCOC
Investor has agreed to purchase from the Corporation common shares, no par value
per share (the “Common Shares”), and non-voting, mandatorily convertible common
shares, no par value (the “Non-Voting Common Shares”). Capitalized terms used
herein without definition shall have the respective meanings in the Agreement.
For good and valuable consideration acknowledged to have been received, the
Corporation hereby agrees that for so long as the VCOC Investor, directly or
through one or more Affiliates, continues to hold any shares of Common Shares or
Non-Voting Common Shares acquired pursuant to the Agreement (or other securities
of the Corporation into which such shares of Common Shares or Non-Voting Common
Shares may be converted or for which such shares of Common Shares or Non-Voting
Common Shares may be exchanged), the Corporation shall:
· Comply with its obligations under Section 4.19 of the Agreement, pursuant to
which Patriot Financial Partners III, L.P. is provided the governance rights set
forth in Section 4.19 of the Agreement subject to the requirements and
conditions of Section 4.19;
· Without limitation or prejudice of any the rights provided to the VCOC
Investor under the Agreement or any other agreement or otherwise, provide the
VCOC Investor or an individual designated by the VCOC Investor with:
(i) the right to visit and inspect any of the offices and properties of the
Corporation and its subsidiary and inspect the books and records of the
Corporation and its subsidiary, at such times as the VCOC Investor shall
reasonably request upon three (3) business days’ notice but not more frequently
than once per calendar year, provided, however, that such rights shall not
extend to confidential bank supervisory communications, customer financial
records or other “exempt records” as defined by 12 C.F.R. Part 309, or reports
of examination of any national or state chartered insured bank, which
information may only be disclosed by the Corporation or its subsidiary of the
Corporation in accordance with the provisions and subject to the limitations of
applicable law or regulation;

--------------------------------------------------------------------------------

(ii) consolidated balance sheets and statements of income and cash flows of the
Corporation and its subsidiary prepared in conformity with generally accepted
accounting principles in the United States applied on a consistent basis (A) as
of the end of each quarter of each fiscal year as soon as practicable after
preparation thereof but in no event later than ninety (90) days after the end of
such quarter, and (B) with respect to each fiscal year end statement, as soon as
practicable after preparation thereof but in no event later than one hundred
twenty (120) days after the end of such fiscal year and together with an
auditor’s report thereon of a firm of established national reputation; and
(iii) to the extent the Corporation or its subsidiary is required by law or
pursuant to the terms of any outstanding indebtedness of the Corporation or its
subsidiary to prepare such reports, any annual reports, quarterly reports and
other periodic reports pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934 or otherwise, actually prepared by the Corporation or its
subsidiary as soon as available; provided that, in each case, if the Corporation
makes the information described in clauses (ii) and (iii) of this bullet point
available through public filings on the EDGAR system or any successor or
replacement system of the U.S. Securities and Exchange Commission, the delivery
of the information shall be deemed satisfied by such public filings.
· Make appropriate officers and directors of the Corporation and its subsidiary
available periodically and at such times as reasonably requested by the VCOC
Investor for consultation with the VCOC Investor or its designated
representative, but not more frequently than once per calendar year, with
respect to matters relating to the business and affairs of the Corporation and
its subsidiary;
· To the extent consistent with applicable law (and with respect to events which
require public disclosure, only following the Corporation’s public disclosure
thereof through applicable securities law filings or otherwise) and so long as
Patriot Financial Partners III, L.P. does not have a representative or observer
on the Corporation’s board of directors, inform the VCOC Investor or its
designated representative in advance with respect to any significant corporate
actions, and to provide the VCOC Investor or its designated representative with
the right to consult with the Corporation and its subsidiaries in advance with
respect to such actions should the VCOC Investor elect to do so; provided that,
notwithstanding any such election, the Company shall be under no obligation to
provide the VCOC Investor with any material non-public information with respect
to such significant corporate action. The VCOC Investor is aware that it may
receive material non-public information about the Corporation, and the VCOC
Investor agrees that it is aware of and shall comply with the federal and state
securities laws that restrict any Person who has material, non-public
information about a company from purchasing or selling securities of the company
or from communicating such information to any other Person under circumstances
in which it is reasonably foreseeable that such Person is likely to purchase or
sell such securities; and
· exercise commercially reasonable efforts to provide the VCOC Investor or its
designated representative with such other rights of consultation which the VCOC
Investor’s counsel may determine to be reasonably necessary under applicable
legal authorities promulgated after the date hereof to qualify its investment in
the Corporation as a “venture capital investment” for purposes of the United
States Department of Labor Regulation published at 29 C.F.R. Section
2510.3-101(d)(3)(i) (the “Plan Asset Regulation”), and cooperate in good faith
with the VCOC Investor to amend this letter agreement to reflect such other
rights that are mutually satisfactory to the Corporation and the VCOC Investor
and consistent with the Federal Reserve Policy Statement on Equity Investments
in Banks and Bank Holding Companies and the fiduciary obligations of the
Corporation’s directors and officers, provided that such consultation rights
shall be limited to once per calendar quarter.

--------------------------------------------------------------------------------

The Corporation agrees to consider, in good faith, the recommendations of the
VCOC Investor or its designated representative in connection with the matters on
which it is consulted as described above, recognizing that the ultimate
discretion with respect to all such matters shall be retained by the
Corporation.
The VCOC Investor agrees, and will require each designated representative of the
VCOC Investor to agree, to hold in confidence and not use or disclose to any
third party (other than its legal counsel and accountants) any confidential
information provided to or learned by such party in connection with the VCOC
Investor’s rights under this letter agreement except as may otherwise be
required by law or legal, judicial or regulatory process, provided that the VCOC
Investor takes commercially reasonable steps to minimize the extent of any such
required disclosure.
In the event the VCOC Investor transfers all or any portion of its investment in
the Corporation to an affiliated entity (or to a direct or indirect wholly-owned
conduit subsidiary of any such affiliated entity) that is intended to qualify as
a venture capital operating company under the Plan Asset Regulation, such
affiliated entity shall be afforded the same rights that the Corporation has
afforded to the VCOC Investor hereunder and shall be treated, for such purposes,
as a third party beneficiary hereunder.
The rights of the VCOC Investor under this letter agreement are unique to the
VCOC Investor and shall not be assignable or transferrable other than to an
affiliated entity that is intended to qualify as a venture capital operating
company under the Plan Asset Regulation. This letter agreement is unique to the
Corporation and shall not be binding on any successor entity which acquires
substantially all of the assets or capital stock of the Corporation.
The VCOC Investor acknowledges that the Corporation has made no representation
that it qualifies, or in the future will qualify, as a “venture capital
operating company” or that an investment in the company qualifies as a “venture
capital investment” as those term are defined in 29 CFR 2510.3-101 and disclaims
any responsibility therefor.
The letter agreement will expire when the VCOC Investor, directly or through one
or more Affiliates, no longer holds any shares of Common Shares or Non-Voting
Common Shares acquired pursuant to the Agreement.
This letter agreement and the rights and the duties of the parties hereto shall
be governed by, and construed in accordance with, the laws of the Commonwealth
of Kentucky and may be executed in counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument.

--------------------------------------------------------------------------------

 
 
PORTER BANCORP, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 /s/ John T. Taylor
 
 
 
 
 
 
Name: John T. Taylor
 
 
Title: President and Chief Executive Officer
 

 
 


 
 
 
 
 
[Signature Page to Patriot VCOC Letter Agreement]
 

--------------------------------------------------------------------------------

Agreed and acknowledged as of the date first above written:
 
PATRIOT FINANCIAL PARTNERS III, L.P.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 /s/ James F. Deutsch
 
 
 
 
 
 
Name: James F. Deutsch
 
 
Title: Managing Partner
 

















[Signature Page to Patriot VCOC Letter Agreement]
 